EXHIBIT 99.2 N E W S R E L E A S E FOR IMMEDIATE RELEASE Media Contacts: D. Ashley Lee Executive Vice President, Chief Financial Officer and Chief Operating Officer Phone: 770-419-3355 Nina Devlin Edelman Phone: 212-704-8145 CryoLife Sends Letter to Medafor, Inc. Shareholders ATLANTA, GA (February 9, 2010) CryoLife, Inc. (NYSE: CRY), an implantable biological medical device and cardiovascular tissue processing company, announced today that it has sent the following letter to Medafor shareholders. Important Information for Medafor Shareholders February 9, 2010 Dear Fellow Medafor Shareholder: As you have read in our press release dated February 2, 2010, CryoLife now owns approximately 11 percent of Medafor (“the Company”).As a result, CryoLife has acquired additional shareholder rights, including the right to call a special meeting of Medafor shareholders.We did receive a letter from Medafor’s board on January 22, 2010 indicating that Medafor’s board is giving serious consideration to our proposal to acquire the outstanding shares of Medafor for $2.00 per share in cash and stock.We at CryoLife remain committed to engaging with Medafor in good faith negotiations about this proposal in order to help maximize value for all shareholders.However, it has been over two weeks since Medafor’s board last communicated with us and almost four weeks since we sent our first letter to the Company.Therefore, we sent another letter to Medafor’s board on February 5, 2010, copied below, asking them to articulate their process and timing in response to our letters. We believe our initial proposal to Medafor is compelling.We look forward to engaging Medafor’s board to fully discuss the complete set of opportunities that exist for both companies as a combined entity.We are disappointed that Medafor’s board has not yet contacted us to explore this opportunity in earnest.We find the continued delay on the part of Medafor to be harmful to Medafor shareholders and, as Medafor’s largest shareholder, we are prepared to take action on behalf of all shareholders to ensure that the board upholds its fiduciary responsibilities. Medafor Today CryoLife’s goal is to acquire Medafor in order to maximize the potential of its hemostatic technology and the related products, such as HemoStase.Medafor is facing significant capital constraints that are restricting its ability to invest in its technology and products and adequately maximize their market rollout.The Company has been trying to raise funds for the last two years in order to meet basic corporate needs such as working capital, but has to our understanding largely been unable to do so.Furthermore, Medafor received a going concern letter from its auditors at KPMG on September 11, 2009, as a part of Medafor’s 2008 financial audit.Going concern qualifications in financial audits are issued by accounting firms when there are substantial doubts that a company will have the financial resources to remain in business over the next 12 months.Common stock shareholders could lose their entire investment in Medafor should the Company ultimately fail to raise necessary funding and file for bankruptcy. Medafor’s capital constraints have forced the Company to repeatedly issue new shares in order to raise capital.The Company has also issued new shares, in lieu of cash, to compensate consultants and employees.This has resulted in a continual dilution of shareholders, with common shares issued almost tripling from approximately 7.7 million shares outstanding in 2005 to 20.9 million in 2009, along with additional warrants.Put another way, holding all other factors constant, a share of Medafor common stock that was worth $2.00 in 2005 would be worth $.73 today, due to the dilution caused by the additional 13.2 million shares management has issued.Any additional sales of common stock by Medafor will further dilute shareholders and may reduce the value per share of Medafor stock. In addition, we believe that Medafor has also failed to provide adequate IP protection for its hemostatic technology.Arista’s main patent is patent protected only in the U.S., Germany and France.As a result, at least one competitor with prior affiliation to Medafor has been able to launch and commercialize a competing product in Europe and other international markets, negatively impacting CryoLife’s and Medafor’s sales.CryoLife has repeatedly asked Medafor management to take action to defend its IP and our investment.Medafor’s inability to adequately protect its IP hinders its growth potential and adversely impacts the Company’s value for its shareholders and commercial partners. CryoLife – a Better Way Forward CryoLife has the resources, expertise and financial strength to maximize the potential of Medafor’s hemostatic technology and related products for the benefit of shareholders and patients.In addition to cash, our current proposal offers a stock component that will allow Medafor shareholders to take part in CryoLife’s future successes. Page 2 of 5 We have a proven and experienced management team (see the enclosed booklet) that has brought several products to market, across multiple product lines, including BioGlue, a leading global surgical adhesive.Our management team has over 150 years combined experience in the medical device and related industries, and are absolutely committed to our business.They have the skills necessary to maximize the potential of Medafor’s underlying technology, including manufacturing, product marketing and FDA label expansion experience. CryoLife has a 50-person strong direct sales force that has helped our products achieve market dominant positions.With this team, CryoLife has become one of the worldwide leaders in sealants and vascular and cardiac allografts.Our direct sales force operates in the U.S., UK and
